DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 07 May 2022 for the application filed 15 November 2021. Claims 1-7 and 10-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of PCT/CN2020/115975, filed 17 September 2020) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (CN202010113160.2, filed 24 February 2020) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The affidavit under 37 CFR 1.132 filed 07 May 2022 is sufficient to overcome the rejection of Claims 1, 2, 5, 6, and 8 based upon 35 USC 103 as unpatentable over HAN in view of DILL and XU.

Allowable Subject Matter
Claims 1-7 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a method for preparing superhydrophobic polypropylene membranes presumably for membrane distillation and other separation applications. The PP membranes are treated by atomic layer deposition with a layer of titanium oxide followed by a spray application of a nano-silicone emulsion whereupon the membrane is irradiated to form the superhydrophobic membrane. The amendments to the claims have required that a polypropylene base membrane or film is first prepared such that a titanium oxide layer can be deposited thereupon. While such a process is known in the art (as disclosed by XU), the affidavit filed 07 May 2022 shows evidence that such a prepared membrane would have longer service life, improved separation performance, and a consistent rejection rate over prolonged use (par. 14, 17), i.e., the invention is considered non-obvious over the prior art due to these secondary considerations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777